VIA EDGAR July 31, 2009 Securities and Exchange Commission Division of Investment Management treet, NE Washington, D.C.20549 RE: Old Mutual Funds II CIK No. 0000775180 Ladies and Gentlemen: Pursuant to Rule 145 the Securities Act of 1933, on behalf of Old Mutual Funds II, Old Mutual Capital hereby submits the enclosed Proxy Statement for filing on EDGAR (submission type N-14). If you have any questions regarding this filing, please do not hesitate to contact me at 720-200-7727. Very truly yours, /s/ Kathryn L. Santoro Kathryn L. Santoro Assistant Secretary OLD MUTUAL FUNDS II Encl.
